Title: To John Adams from James Warren, 15 January 1775
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Plymo. Jany. 15. 1775
     
     I Admire the Notes and Resolves of the Maryland Convention. They Breath a Spirit of Liberty and Union which does Honour to them and Indeed the whole Continent. I am greatly puzzled to determine what Consequences the United force of all these things will produce in Britain. They must be Infatuated to A degree I can hardly Conceive of, if these things make no Impression and yet in general I think, or rather fear they will not. I am upon the whole much of the Opinion of your friend Chase, that we have but little room to hope for A favourable Event, and that now is the Time, the Exact Crisis to determine the point and the sooner the better before the Tories here can Compleat their Efforts to disunite and Embarrass. They are more Assiduous than Satan was with our first Parents and equal him in deceit and Falshood, and with many find Success, no Stone is left Unturned to Effect their purposes. By that means we are Continually perplexed, which Added to the Contemplation (from one time to Another) of A War at last is (as you say) A state as Bad as can be.
     The Time for the setting of our Congress draws nigh. I am Impatient to hear that you are A member and shall be Unhappy if you are not. What reason can be given that the question for Assumeing and Exerciseing Govt. has not been started and Agitated in the publick Papers, has any perticular policy prevented. It seems to me it would have had good Effects on the Other Colonies. They may hardly beleive it so necessary as we know it to be while so little is said about it.
     
     The Tories it is Observed hold up their heads lately whether from Encouragement taken from the late publications, or A Spirit of delusion diffused Among them by the Infernal Junto at Boston I know not.
     Inclosed are for your Amusement two Acts of A dramatic performance. Composed at my perticular desire. They go to you as they came out of the hand of the Copier without pointing or marking. If you think it worth while to make any Other use of them, than a reading you will prepare them in that way and give them such Other Corrections and Amendments as your good Judgement shall Suggest. Mrs. Warren Joins with me in Compliments and good Wishes to Mrs. Adams and yourself. I am Your Assured Sincere Friend and Humbl. Servt.,
     
      Jas. Warren
     
     
      Mrs. Warren will Answer her Friends letter which she lately received, soon—
      Is it Consistent with prudence that we should hold our Sessions at Cambridge. I am not more subject to fear than Others, but if we mean to do any thing Important, I think it is too near the whole strength of our Enemies. If not I shall repent leaving my own fireside at this severe Season. I shall be glad to hear from you before I leave Home.
     
    